EXHIBIT 10.3


LICENSE AGREEMENT


This LICENSE AGREEMENT (this “Agreement”), effective as of July 16, 2010
(“Effective Date”), is by and between GlobalOptions, Inc., a Delaware
corporation (“Seller”) and Witt Group Holdings, LLC, a Delaware limited
liability company (“Buyer”).


WHEREAS, Seller, Parent and Buyer have entered into an Asset Purchase Agreement
dated May 13, 2010 (“Asset Purchase Agreement”) pursuant to which Seller
assigned, transferred and sold to Buyer all of its right, title and interest in
and to the Property (as such term is defined in the Asset Purchase Agreement);
and


WHEREAS, Seller is willing to grant to Buyer an exclusive license to use the
Licensed Technology (as defined below) within the Buyer Field (as defined below)
in accordance with the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the sufficiency of which is acknowledged,
Seller and Buyer, intending to be legally bound, hereby agree as follows:


1.           Definitions.


“Agreement” has the meaning set forth in the Recitals.


“Asset Purchase Agreement” has the meaning set forth in the Recitals.


“Business” has the meaning set forth in the Asset Purchase Agreement.


“Buyer” has the meaning set forth in the Recitals.


“Buyer Field” means the field of emergency preparedness and disaster relief
recovery.
“Buyer Improvement” has the meaning set forth in Section 3(a).


“Confidential Information” means, as to any party (“Disclosing Party”) all
information and data provided by or on behalf of such party to the other party
(“Receiving Party”) in written or other tangible medium and marked as
confidential, or if disclosed orally, confirmed in writing within thirty (30)
days after disclosure, except any portion thereof which: (a) is in the public
domain as of the date of this Agreement; (b) enters the public domain after the
date of this Agreement through no fault of the Receiving Party; (c) is
communicated to the Receiving Party after the date of this Agreement by a third
party free of any obligation of confidentiality; or (d) is independently
developed by the Receiving Party without use of, access to, or reference to the
Confidential Information of the Disclosing Party.


“Effective Date” has the meaning set forth in the Recitals.


“Improvements” means, individually and collectively, all discoveries,
inventions, know-how, techniques, methodologies, modifications, improvements,
works of authorship, designs and data (whether or not protectable under patent,
copyright, trade secrecy or similar Laws) relating to additions, developments,
enhancements, updates and other changes in or to the Licensed Technology.


“Intellectual Property Rights” means, in any and all jurisdictions throughout
the world, all (a) inventions and discoveries (whether or not patentable or
reduced to practice), patents, patent applications, invention disclosures,
industrial designs, mask works and statutory invention registrations, (b)
trademarks, service marks, domain names, trade dress, trade names and other
identifiers of source or goodwill, including registrations and applications for
registration thereof and including the goodwill symbolized thereby or associated
therewith, (c) published and unpublished works of authorship, whether
copyrightable or not (including Software (as defined below)), copyrights therein
and thereto, registrations, applications, renewals and extensions therefor, and
any and all rights associated therewith, (d) confidential and proprietary
information, including trade secrets, know how and invention rights, (e) rights
of privacy and publicity, (f) database rights, and (g) any and all other
proprietary rights.

 
 

--------------------------------------------------------------------------------

 

“Law” has the meaning set forth in the Asset Purchase Agreement.


“Licensed Technology” means individually and collectively, all Software, Source
Materials, data, information, databases, materials, documentation, tools,
inventions, invention disclosures, proprietary information and know-how (whether
or not patentable or protectable under copyright, trade secrecy or similar Laws)
related to or used in the Business and all Intellectual Property Rights therein
that do not otherwise constitute the Proprietary Rights (as defined in the Asset
Purchase Agreement) sold, transferred and assigned to Buyer pursuant to the
Asset Purchase Agreement including, but not limited to, all of the foregoing
with respect to the “GlobalTrak” Software used or provided in connection with
the Business, but excluding any and all rapid data, rapid video, fraud and
special investigation unit case management codes, and data base objects not
related to or used in the Business, of said “GlobalTrak” Software and certain
third party development and design tools that are not sublicensable by Seller
which have been identified by Seller in writing to Buyer.


“Parent” means GlobalOptions Group, Inc., a Delaware corporation.


“Participating Party” shall have the meaning set forth in Section 6.2(e).


“Person” has the meaning set forth in the Asset Purchase Agreement.


“Prosecute” has the meaning set forth in Section 6.1.


“Seller” has the meaning set forth in the Recitals.


“Seller Improvement” has the meaning set forth in Section 3(b).


“Software” means all (a) computer programs, applications, systems and code,
including software implementations of algorithms, models and methodologies, and
Source Code and object code, (b) Internet and intranet websites, databases and
compilations, including data and collections of data, whether machine-readable
or otherwise, (c) development and design tools, library functions and compilers,
(d) technology supporting websites, and the contents and audiovisual displays of
websites, and (e) documentation, other works of authorship and media, including
user manuals and training materials, relating to or embodying any of the
foregoing or on which any of the foregoing is recorded.


“Source Code” shall mean code other than object code, and includes code that may
be displayed in a form readable and understandable by a programmer of ordinary
skill, as well as any enhancements, corrections and documentation related
thereto. Source Code includes related Source Code level system documentation,
comments and procedural code, such as job control language.


“Source Materials” shall mean, in respect of any Licensed Technology comprising
Software, the then-current Source Code, technical documentation, user
documentation and instructions, work instructions, error lists (including each
reported error and then current status) and all other software and documentation
required to build, compile, assemble, translate, bind and load source codes into
executable releases.


2.            Grant of Rights.


(a)          License.  Subject to the terms of this Agreement, and in
consideration of the amounts payable by Buyer to Seller and Parent under the
Asset Purchase Agreement and of the mutual covenants and agreements contained
herein and in the Asset Purchase Agreement, Seller hereby grants to Buyer, and
Buyer hereby accepts a worldwide, perpetual, irrevocable, exclusive,
royalty-free, fully paid-up right and license (including the right to
sublicense), under all of Buyer’s Intellectual Property Rights, solely in the
Buyer Field to (i) use, reproduce, distribute, publicly perform, publicly
display, translate, prepare derivative works, modify, develop, license and
sub-license the Licensed Technology, and (ii) make, have, made, import, and sell
and offer to sell, lease, and otherwise distribute or transfer any products or
services that embody or use any portion(s) of the Licensed Technology; provided,
however, the Buyer cannot use the name “GlobalTrak” or any similar name in the
operation of its Business; provided, further, however, Buyer shall be permitted
to use, in the operation of its Business, a mark or a name with the word “Trak”
in it.

 
 

--------------------------------------------------------------------------------

 

(b)          Exclusivity.  Seller shall not use or practice in any manner
whatsoever the Licensed Technology or the Buyer Improvements or the Seller
Improvements in the Buyer Field, nor grant, or permit any third-party to grant,
to any third-party any right or license whatsoever to the Licensed Technology or
the Buyer Improvements or the Seller Improvements for use or practice in the
Buyer Field.


(c)          Bankruptcy.  The parties agree that the rights to the Licensed
Technology and all other materials, including Intellectual Property Rights
therein, licensed by Seller to Buyer as set forth herein constitute
“intellectual property” as defined in Section 101(35A) of the Bankruptcy Code
and that the Agreement shall be governed by Section 365(n) of the Bankruptcy
Code.  If Seller voluntarily or involuntarily becomes subject to the protection
of the Bankruptcy Code, and Seller or the trustee in bankruptcy rejects this
Agreement under Section 365 of the Bankruptcy Code, Buyer shall have the right
to: (i) treat this Agreement as terminated; or (ii) retain Buyer’s rights under
this Agreement, specifically including, without limitation, the right to
exercise its rights granted herein to the Licensed Technology.


(d)          Delivery.  On or prior to the Effective Date, Seller shall deliver
to Buyer, media (in a format acceptable to Buyer) embodying or disclosing all of
the Licensed Technology existing as of the Effective Date (including, in each
case and without limitation, a complete and accurate copy of all of the Source
Materials therefor).


3.            Improvements.


(a)          Buyer Improvements.  This Agreement does not convey to Buyer any
ownership rights in any Licensed Technology by implication, estoppel or
otherwise; provided however, that Buyer will own all rights, title and interest
in and to any Improvements conceived, discovered, developed, created or reduced
to practice or fixed in a tangible medium of expression after the Effective Date
by Buyer, or one or more of its employees, agents, consultants or affiliates
(“Buyer Improvements”).


(b)          Seller Improvements.  Any Improvements conceived, discovered,
developed, created or reduced to practice or fixed in a tangible medium of
expression by one or more employees, consultants, sublicensees or affiliates of
Seller (“Seller Improvements”) will be the sole and exclusive property of
Seller.


(c)           License for Improvements.


(i)           Buyer hereby grants to Seller, for no further consideration, and
Seller hereby accepts, a worldwide, perpetual, irrevocable, non-exclusive,
royalty-free, fully paid-up right and license to use the Buyer Improvements
outside of the Buyer Field. Seller hereby grants to Buyer, for no further
consideration, and Buyer hereby accepts, a worldwide, perpetual, irrevocable,
exclusive, royalty-free, fully paid-up right and license to use the Seller
Improvements in the Buyer Field in accordance with the license granted in
Section 2 above.    If, at any time after the Effective Date, Seller (or one of
its affiliates) has, obtains or controls any patent or other Intellectual
Property Right (by ownership or license) that could be asserted to prevent Buyer
from using the Licensed Technology in accordance with this Agreement, Seller
will grant and hereby grants to Buyer a worldwide, perpetual, irrevocable,
non-exclusive, royalty-free, fully paid-up right and license to use such patent
or other Intellectual Property Right consistent with the licenses granted in
Section 2(a) and in this Section 3(c).  For all purposes of this Agreement, the
Seller Improvements shall be deemed to be, and shall be treated as, Licensed
Technology.


(ii)           (A) With respect to any Buyer Improvements licensed hereunder,
such Buyer Improvements are provided on an “as is” “where is” basis and Buyer
does not make any warranties, express or implied, as to the Buyer Improvements,
including, without limitation, any implied warranty of title, non-infringement
or merchantability or fitness for a particular purpose, quiet enjoyment, quiet
possession, or any warranties implied from any course of dealing or usage of
trade, and hereby disclaims the same.  (B) With respect to any Seller
Improvements licensed hereunder, such Seller Improvements are provided on an “as
is” “where is” basis and Seller does not make any other express or implied
warranty as to the Seller Improvements, including, without limitation, any
implied warranty of title, non-infringement or merchantability or fitness for a
particular purpose, quiet enjoyment, quiet possession, or any warranties implied
from any course of dealing or usage of trade, and hereby disclaims the same.

 
 

--------------------------------------------------------------------------------

 

4.            Limitation of Liability; Indemnification.


(a)          EXCEPT FOR AMOUNTS PAYABLE WITH RESPECT TO THIRD PARTY
INDEMNIFICATION CLAIMS UNDER SECTION 4(b) AND SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 10.3 OF THE ASSET PURCHASE AGREEMENT, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR LOST PROFITS OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY.


(b)           (i)  Seller will indemnify and hold harmless Buyer and its
members, officers, partners, agents, successors and assigns from any and all
losses, liabilities, damages, demands, judgments, assessments and costs and
expenses arising from or in connection with (A) any breach of Seller’s
representations, warranties or covenants under this Agreement, (B) any claim
that any Licensed Technology or its use infringes or misappropriates any
Intellectual Property Right of a third party, and (C) Seller’s use, promotion,
sale or distribution of any Buyer Improvements.  (ii)  Buyer will indemnify and
hold harmless Seller and its directors, officers, partners, agents, successors
and assigns from any and all losses, liabilities, damages, demands, judgments,
assessments and costs and expenses arising from or in connection with Buyer’s
use, promotion, sale or distribution of any Seller Improvements.  (iii) Buyer
will indemnify and hold harmless Seller and its directors, officers, partners,
agents, successors and assigns from any and all losses, liabilities, damages,
demands, judgments, assessments and costs and expenses arising from or in
connection with Buyer’s use, promotion, sale or distribution of any of the
Licensed Technology outside of the Buyer Field.


5.            Confidentiality.


5.1          Nondisclosure.  Confidential Information of each party is the
exclusive property of such party.  Confidential Information of either party may
be used by the other party only in connection with the performance of this
Agreement or the exercise of the licenses set forth in this Agreement.  Each
party will protect the confidentiality of Confidential Information of the other
party in the same manner that it protects the confidentiality of its own
proprietary and confidential information of a similar nature, including, without
limitation, by entering into appropriate confidentiality agreements with
employees, independent contractors and subcontractors.  Access to and use of
Confidential Information will be restricted to those of Seller’s and Buyer’s
employees or contractors engaged in a use permitted under this Agreement and who
have been apprised of the confidential nature of such information.  Each party
will be responsible for any breaches of this Section 5 by its employees or
contractors.


5.2          Disclosure Upon Process.  In the event either party receives a
subpoena, or other validly-issued administrative or judicial process, requesting
that Confidential Information of the other party be disclosed, it will promptly
notify the other party of such receipt.  The party receiving such request will
thereafter be entitled to comply with such subpoena or other process, only to
the extent required by applicable Law; provided that any receiving party that is
required by applicable Law to disclose any Confidential Information shall
provide, so far as practicable and subject to compliance with Law, the providing
party with prompt prior written notice of such request or requirement, and shall
cooperate with the providing party to seek an appropriate protective order or
other remedy or to take steps to resist or narrow the scope of such request or
legal process.


5.3          Breach.  Breach or threatened breach of this Section 5 could cause
irreparable harm to the affected party and such party shall be entitled, without
first exhausting other remedies or procedures, to seek equitable relief,
including injunctive relief, in addition to all of its other rights and remedies
at Law or in equity that may be available to it.


6.            Patent Prosecution; Defense and Enforcement of Licensed
Technology.


6.1          Prosecution.

 
 

--------------------------------------------------------------------------------

 

(a)           Should Buyer determine that any patent applications covering any
of the Licensed Technology are desired, Buyer may request Seller to file the
same. Should Seller choose not to do so, from and after the Effective Date,
Buyer will then have the right, at its expense and discretion, to prepare, file
(including foreign filings), prosecute and maintain (“Prosecute”) in Seller’s
name, any patents on the Licensed Technology solely in the Buyer Field.  Buyer
shall provide Seller with copies of all patent applications and other related
material submissions and correspondence with any patent authorities with respect
to the Prosecution, so as to allow a reasonable period of time for review by
Seller.  Buyer will notify Seller, and will provide Seller with an opportunity
to consult with Buyer and its counsel regarding any material actions to be taken
or not taken in connection with Prosecution of any patents covering any of the
Licensed Technology (all such actions to be taken or not taken, “Prosecution
Actions”).  Buyer shall take into consideration the reasonable requests of
Seller regarding Prosecution Actions provided, however, that Buyer shall not
take any Prosecution Action with respect to the Licensed Technology that would
reasonably result in the impairment of Seller’s rights with respect to the
Licensed Technology outside of the Buyer Field.  Seller shall allow Buyer to
maintain at its own expense any patents covering any of the Licensed Technology
that Seller otherwise intends to abandon or let lapse.


(b)          From and after the Effective Date, Seller will have the sole right,
but not the obligation, at its expense and discretion, to Prosecute, at its
expense, any patents on the Licensed Technology. If, at any time after the
Effective Date, Seller obtains any patents on the Licensed Technology, then the
claims of such patents covering the Licensed Technology will be deemed and are
hereby licensed to Buyer within the Buyer Field until the expiration of the term
of the last-to-expire of such patent rights within the Licensed Technology
(including any extension to any such patent rights) under the terms of Section
2.


6.2          Enforcement.


(a)          Notice.  During the term of this Agreement, each of Seller and
Buyer shall use reasonable efforts to promptly inform the other in writing of
any infringement of the Licensed Technology by a third party of which it has
knowledge and shall provide the other party with any readily available
information relating to such infringement.


(b)          Defense and Enforcement only in the Buyer Field.  Buyer shall have
the first right, but not the obligation, to pursue, institute, and control any
defense or enforcement of the Licensed Technology solely in the Buyer Field,
including, without limitation, restraining or preventing any infringement
thereof, responding to any declaratory judgment action alleging invalidity or
non-infringement thereof, or responding to any counterclaim or response by a
Person in connection with an action for enforcement thereof undertaken by Buyer
as permitted herein.  Subject to the terms set forth herein, Buyer may collect
and retain for its own use all damages, profits, settlements and awards of
whatever nature recoverable from such defense and enforcement.  Buyer shall have
the sole right, but not the obligation, to pursue, institute and control any
defense or enforcement of the Buyer Improvements within or outside of the Buyer
Field and to collect and retain for its own use, all damages, profits,
settlements and awards of whatever nature recoverable from such defense and
enforcement.


(c)          Defense and Enforcement only outside Buyer Field.  Seller shall
have the first right, but shall not the obligation, to pursue, institute and
control any defense or enforcement of the Licensed Technology, outside the Buyer
Field, including, without limitation, restraining or preventing any infringement
thereof, responding to any declaratory judgment action alleging invalidity or
non-infringement thereof, or responding to any counterclaim or response by a
Person in connection with an enforcement action undertaken by Seller.  Seller
may collect and retain for its own use all damages, profits, settlements and
awards of whatever nature recoverable from such defense and enforcement.


(d)          Defense and Enforcement in and outside Buyer Field.  Seller shall
retain all rights, but shall have no obligation, to pursue, institute and
control any defense or enforcement of the Licensed Technology with respect to
possible infringement occurring both within and outside the Buyer Field;
provided, however, that Buyer will have participation rights (as set forth
below) in the Buyer Field with respect to such suit or action.  If, with respect
to any possible infringement, within sixty (60) days following Buyer’s
notification that Buyer requests Seller to enforce or defend the Licensed
Technology against an alleged infringer thereof, Seller does not exercise its
option to enforce or defend such Licensed Technology then, within the Buyer
Field, Buyer shall have the right to pursue the alleged infringer or take
control of any action initiated by Seller at Buyer’s expense, and to collect for
its own use all damages, profits, settlements, and awards of whatever nature
recoverable from such enforcement.  In any such case, Seller will, to the extent
permitted under applicable Law, substitute Buyer as party plaintiff for purposes
of pursuing any alleged infringer.  Buyer will confer with Seller in the manner
that it will pursue any enforcement or defense of the Licensed Technology
pursuant to this Section 6.2(d) and will keep Seller reasonably apprised of all
notices, communications and other documentation related to such enforcement or
defense action and Seller shall have, at its cost and expense, “participation
rights” in any such actions concerning the Licensed Technology outside the Buyer
Field as set forth in Section 6.2(f) below.  The costs of prosecuting or
defending any action pursuant to this Section 6.2(d) shall be borne by the party
prosecuting or defending.  Any recoveries from such action shall first be used
to reimburse the parties for the costs of undertaking the action. The balance
shall be divided between the parties in accordance with the percentage of
infringement attributable within the Buyer Field and outside the Buyer
Field.  If the infringement is not resolved through litigation or the court
fails to allocate damages in accordance with infringing activities within the
Buyer Field and outside the Buyer Field, the parties shall negotiate in good
faith regarding the portion of the recovery allocable to each party based upon
infringement within the Buyer Field and outside the Buyer Field.

 
 

--------------------------------------------------------------------------------

 

(e)          Participation Rights. In all instances where a party has
participation rights, the party controlling such suit or action shall provide
the other party (the “Participating Party”) with copies of all pleadings and
other documents proposed to be filed and other related material submissions and
correspondence, in sufficient time to allow for review and comment by the
Participating Party.  The controlling party shall provide the Participating
Party and its counsel with an opportunity to consult with the controlling Party
regarding the filing and contents of any documents proposed to be filed by the
controlling party, and other material submissions and correspondence.  The
parties acknowledge that information shared by a party regarding enforcement of
the Licensed Technology or Improvements is highly confidential and any
disclosure of such information shall be subject to Section 5 of this Agreement.


(f)           Counterclaims.  Notwithstanding the provisions of Sections 6.2(b),
(c) (d) and (e), in the event that any counterclaim or response by a Person in
connection with an enforcement action undertaken by any prosecuting party is
filed, where such counterclaim or response may affect commercially valuable
rights in the Licensed Technology in which the other party has primary defense
and enforcement responsibility pursuant to this Section 6.2, such party shall
have “participation rights”, at its own expense.


(g)          Agreement to be Joined.  At Buyer’s request and cost, Seller will
join as a party to any defense or enforcement action pursued by Buyer pursuant
to this Agreement and will cooperate and assist, in all reasonable respects.


(h)          Settlements.  No settlement, or consent judgment or other voluntary
final disposition of a suit regarding the Licensed Technology having effect
within the Buyer Field may be entered into by Seller without the consent of
Buyer and such consent shall not be unreasonably denied or delayed.  No
settlement, or consent judgment or other voluntary final disposition of a suit
regarding the Licensed Technology having effect outside the Buyer Field may be
entered into by Buyer without the consent of Seller and such consent shall not
be unreasonably denied or delayed.


7.            Term. This Agreement shall commence as of the Effective Date and
shall remain in effect in perpetuity with respect to the Licensed Technology,
and with respect to any patents issued on the Licensed Technology, until the
expiration of the term of the last-to-expire of the patent rights within such
Licensed Technology (including any extension to any such patent rights).  Seller
understands and agrees that the Licensed Technology licensed under this
Agreement is critical to Buyer’s operations and that under no circumstances may
Seller seek to cancel or otherwise limit or terminate Buyer’s right to use the
Licensed Technology,


8.            Representations and Warranties.  The parties hereto agree that the
representations and warranties in Section 5.2(p) of the Asset Purchase Agreement
shall apply equally to the Licensed Technology and Seller and Parent’s use
thereof.


9.            Miscellaneous.


9.1          Relationship of Parties.  For the purposes of this Agreement, each
party hereto shall be, and shall be deemed to be, an independent contractor and
not an agent, partner, joint venturer, representative or employee of any other
party.  Neither party shall have authority to make any statements,
representations, compromise of rights or commitments of any kind, assume or
create any obligations, or to accept process for or take any other action which
shall be binding on the other party, except as may be explicitly provided for
herein or authorized in writing by the other party.


9.2          Notices.  All notices and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and if served either by personal delivery to the party for whom
intended (which shall include delivery by Federal Express or similar responsible
overnight service) when received or if sent by facsimile transmission, with a
copy by personal delivery, Federal Express or similar responsible overnight
service) on the same day, when transmitted and receipt is confirmed by
telephone, bearing the address shown in this Agreement for, or such other
address as may be designated in writing hereafter by, such party:

 
 

--------------------------------------------------------------------------------

 

If to Seller:           GlobalOptions Group, Inc.

75 Rockefeller Plaza
New York, New York 10019
Attention:  Harvey W. Schiller


with a copy to:     Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention:  Robert H. Friedman, Esq.
Facsimile No.:  (212) 451-2222


If to Buyer:          Witt Group Holdings, LLC
1501 M Street, NW
Washington, DC 20005
Attention:  James Lee Witt
Facsimile No.:   (202) 585-0792


with a copy to:     Bingham McCutchen, LLP
2020 K Street, NW
Washington, DC 20006
Attention:  Andrew M. Ray, Esq.
Facsimile No.:  (202) 373-6452


9.3           Entire Agreement.  This Agreement and the Asset Purchase Agreement
herein embody the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, oral or written, relative to said
subject matter.


9.4           Binding Effect; Assignment.  This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon Seller, on the one hand, and Buyer, on the other, and their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be transferred or assigned (by
operation of Law or otherwise) by the Buyer without the prior written consent of
the Seller, except that Buyer may assign its right and obligations hereunder
without the consent of the Seller, to an affiliate of Buyer or to a purchaser of
all or substantially all of the assets or business of the Buyer or the surviving
entity in any merger or consolidation of the Buyer.  Any transfer or assignment
of any of the rights, interests or obligations hereunder in violation of the
terms hereof shall be void and of no force or effect.  Subject to the
applicability of the obligations imposed on Parent or Seller, as the case may
be, in Section 9.12 hereof, Seller shall have the sole and absolute right to
assign this Agreement.


9.5           Captions.  The Section headings of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement in construing
or interpreting any provision hereof.


9.6           Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by each of the parties hereto,
and no waiver of any of the provisions or conditions of this Agreement or any of
the rights of a party hereto shall be effective or binding unless such waiver
shall be in writing and signed by the party claimed to have given or consented
thereto.  Except to the extent that a party hereto may have otherwise agreed to
in writing, no waiver by that party of any condition of this Agreement or breach
by any other party of any of its obligations, representations or warranties
hereunder shall be deemed to be a waiver of any other condition or subsequent or
prior breach of the same or any other obligation or representation or warranty
by such other party, nor shall any forbearance by the first party to seek a
remedy for any noncompliance or breach by such other party be deemed to be a
waiver by the first party of its rights and remedies with respect to such
noncompliance or breach.


9.7           No Third Party Beneficiaries.  Nothing herein, expressed or
implied, is intended or shall be construed to confer upon or give to any Person,
firm, corporation or legal entity, other than the parties hereto, any rights,
remedies or other benefits under or by reason of this Agreement.

 
 

--------------------------------------------------------------------------------

 

9.8           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


9.9           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the domestic Laws of the State of
Delaware without giving effect to any choice or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.


9.10         Exhibits and Schedules.  Each reference in this Agreement to an
Exhibit or Schedule shall mean an Exhibit or Schedule annexed to this Agreement
and shall be incorporated into this Agreement by such reference.


9.11         Severability.  With respect to any provision of this Agreement
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall have jurisdiction to reform such provision so that it is
enforceable to the maximum extent permitted by Law, and the parties shall abide
by such court’s determination.  In the event that any provision of this
Agreement cannot be reformed, such provision shall be deemed to be severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect.
 
9.12          Merger; Consolidation.  If Parent, Seller or any of their
successors or assigns (a) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger, (b) directly or indirectly sells, transfers or conveys
to a Person (other than Buyer)  all or substantially all of its assets in a
single transaction or a series of related transactions, (c) transfers, sells or
assigns the Licensed Technology to a third party, or (d) consummates a
transaction the result of which is that any “person” or “group” (as such terms
are used in Section 13(d) and Section 14(d) of the Securities and Exchange Act
of 1934, as amended) becomes the owner, directly or indirectly, beneficially or
of record, of shares representing more than fifty percent (50%) of the voting
power represented by the Parent’s issued and outstanding capital stock on a
fully diluted basis, then, Parent or Seller shall provide Buyer notice prior to
the consummation of any of the transactions described in clauses (a) - (d) of
this Section 9.12, and proper provision shall be made so that such transferees,
successors and assigns of Parent or Seller, as the case may be, shall assume the
obligations set forth in this Agreement.


9.13         Further Assurances.  Each of the parties to this Agreement shall
use its reasonable best efforts to effectuate the transactions contemplated
hereby.  Each party hereto, at the request of another party hereto, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the transactions contemplated by this Agreement.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives as an instrument under seal as of the Effective
Date.


SELLER:
 
GLOBALOPTIONS, INC.,
a Delaware corporation
   
By:
/s/ Jeffrey O. Nyweide
 
Name: Jeffrey O. Nyweide
 
Title: Chief Financial Officer
   
BUYER:
 
WITT GROUP HOLDINGS, LLC,
a Delaware limited liability company
   
By:
/s James L. Witt
 
Name: James L. Witt
 
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 